Citation Nr: 1119785	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 22, 2007 for the grant of total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel










INTRODUCTION

The Veteran had active military service from December 1964 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision.  The Veteran has a combined service connected disability evaluation of 70 percent.  He has been assigned a total disability evaluation effective from August 2007.  

In a statement received in March 2010, the Veteran asserted that he was entitled to special monthly compensation (SMC).  In a statement received in April 2011, the Veteran indicated that he was filing a new claim for an earlier effective date for TDIU based on the new Nehmer class action evidence.  He also alleged that clear and unmistakable error (CUE) was made in the February 2011 rating decision.  These issues have therefore been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Because the Board does not have jurisdiction over them, they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a statement received January 18, 2011, the Veteran clearly stated that he wished to withdraw his appeal of the issue of entitlement to an earlier effective date for TDIU.

2.  The January 2011 statement was in writing, it included the Veteran's name, the applicable VA file number, and a statement that the effective date claim for TDIU was being withdrawn.

3.  Upon receipt of this statement by VA, the Veteran's effective date claim for TDIU was withdrawn.

4.  A March 2011 statement asking to send the claim for an earlier effective date for TDIU to the Board is more than a year removed from the August 2008 rating decision, and is not considered a timely notice of disagreement to that rating decision.


CONCLUSION OF LAW

Criteria for withdrawal of a substantive appeal by the Veteran of his claim for an earlier effective date for the establishment of TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement received in January 2011, the Veteran explicitly stated:

"I withdraw my appeal for an earlier effective date, for total disability for individual unemployability, currently at the board of veteran's appeals in Washington, Diagnostic Code to help expedite my IHD claim." 

38 C.F.R. § 20.204 provides the requirements for and the effect of withdrawal of a claim.

A claim for withdrawal must be filed by either an appellant, or an appellant's authorized representative.  38 C.F.R. § 20.204(a).  In this case, the document was clearly drafted by the Veteran and there is no allegation to the contrary.

With regard to the filing requirements, 38 C.F.R. § 20.204 states that except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  In this case, the January 2011 submission was clearly in writing.

The statement must include the name of the veteran, the name of the claimant or 
appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  In this case, the January 2011 document clearly contained the Veteran's name and his VA claim number, and it specifically identified the issue he wished to withdraw.  As such, the withdrawal met all of the requirements of 38 C.F.R. § 20.204(b)(1).

38 C.F.R. § 20.204 (b)(2) provides that the withdrawal request should be filed with the agency of original jurisdiction until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  Here, the request was received by the RO prior to the case being transferred to the Board.

With regard to when a withdrawal becomes effective, 38 C.F.R. § 20.204(b)(3) states that until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction; thereafter, it is not effective until received by the Board.  In this case, the withdrawal request was received by the RO prior to the case being transferred to the Board, as such it became effective upon receipt.

It is noted that the only time a withdrawal does not take effect is if it is received by the Board after the Board issues a final decision, but this clearly inapplicable to this case, as the motion to withdraw was received by the RO before the case was transferred to the Board.  Thus, the Veteran's withdrawal took effect the day it was received in January 2011.

The effect of a withdrawal of an appeal is that it is considered a withdrawal of the notice of disagreement and the substantive appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new notice of disagreement and, after a statement of the case is issued, a new substantive appeal, as to any issue withdrawn; however, such filings must comply with the timing requirements for the appeal of a rating decision.  (38 C.F.R. § 20.204(c).

In this case, the rating decision on appeal was issued in August 2008, the Veteran had filed a notice of disagreement that same month and a statement of the case had been issued in May 2009.  While the Veteran attempted to recant his withdrawal in March 2011, indicating that he desired for his earlier effective date for TDIU appeal to be forwarded to the Board, the fact remains that the withdrawal had already become effective.  Furthermore, because more than a year had passed since the Veteran was notified of the August 2008 rating decision, and 60 days since the statement of the case, his statement in March 2011 cannot be considered to be a timely notice of disagreement or substantive appeal.  See 38 C.F.R. § 20.302.

The Veteran's statement of withdrawal was not equivocal or contingent.  While he may have believed that the RO's processing of a separate disability claim would resolve the effective date for his TDIU to his satisfaction, in no way did he make his withdrawal contingent on any RO action.  The Veteran made a conscious choice to withdraw his claim for an earlier effective date for TDIU, and the consequence of that action is that the Board no longer has jurisdiction over that claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  As described above, the Veteran clearly withdrew his claim for an earlier effective date for TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  As such, the Board does not have jurisdiction to review his claim of entitlement to an earlier effective date for TDIU and it is therefore dismissed.  

ORDER

The claim of entitlement to an earlier effective date for TDIU is dismissed.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


